Exhibit 10.25

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of April 29,
2009 (the “Effective Date”) between Abraxis BioScience, Inc., a Delaware
corporation (“Parent”), and its wholly-owned operating subsidiary Abraxis
BioScience, LLC, a Delaware limited liability company (the “Company”), on the
one hand, and Leon O. Moulder, Jr. (“Executive”), on the other hand.

RECITAL

Parent and the Company desire to employ Executive, and Executive desires to be
so employed by Parent and the Company, on the terms and subject to the
conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual promises set
forth in this Agreement, the parties hereby agree as follows:

1. Definitions. Unless otherwise defined herein, the capitalized terms defined
in Exhibit A shall have the meanings therein specified for all purposes of this
Agreement.

2. Employment.

(a) Subject to the terms and conditions contained herein, Parent and the Company
hereby agree to employ Executive, and Executive accepts such employment, on the
Effective Date until the Termination Date (the “Employment Term”).

(b) During Executive’s employment under this Agreement, Executive shall render
services to the Company and Parent in the positions of President and Chief
Executive Officer of the Company and Parent and President and Chief Executive
Officer of Abraxis Oncology, an operating division of the Company, plus such
additional title or titles as may be assigned to Executive by the board of
directors of Parent (the “Board”). Executive shall perform the duties and have
the authorities and responsibilities commensurate with the duties, authorities
and responsibilities of persons in similar capacities in similarly sized public
companies, subject to additional duties (that are not materially inconsistent
with duties and responsibilities as are normally related to such positions) as
may be assigned by the Board and subject to the terms and conditions hereof.
Executive will report to the Board. In addition, so long as Patrick Soon-Shiong,
M.D. serves as the Executive Chairman of the Board (whether before or after any
Spin Transaction), Executive will also report to Dr. Soon-Shiong as Executive
Chairman. As of the Effective Date, the Board shall appoint Executive as Vice
Chairman of the Board.

(c) Except as set forth on the Reporting Schedule, all employees of the Company
and Parent shall report to Executive or his designee. In performing his services
hereunder, Executive shall abide by the rules, regulations and practices of the
Company and Parent as adopted or modified from time to time in the sole
discretion of the Company and Parent.

 

1



--------------------------------------------------------------------------------

(d) Executive will devote substantially all of his entire business time, energy,
attention and skill to the services of the Company and Parent and to the
promotion of its interests. So long as Executive is employed by the Company,
Executive shall not, without the written consent of the Company (except as
provided below):

(i) engage in any other activity for compensation, profit or other pecuniary
advantage, whether received during or after the term of this Agreement; or

(ii) render or perform services of a business, professional, or commercial
nature other than to or for the Company, Parent and their affiliates, either
alone or as an employee, consultant, director, officer, or partner of another
business entity (including serving on boards of directors), whether or not for
compensation;

provided, that it shall not be a violation of this Agreement for Executive,
without the Company’s or Board’s consent, to (A) serve on civic or charitable
boards, (B) manage personal and family investments, (C) serve on corporate
boards of those companies as the Chairman of the Board or the Board may approve,
or (D) engage in such other activities as the Chairman of the Board or the Board
may approve, in each case so long as such activities do not interfere materially
with the performance of Executive’s duties and responsibilities to the Company
and Parent.

(e) Prior to or concurrently with the execution of this Agreement, Executive has
executed a Proprietary Interest Protection Agreement (the “Confidentiality
Agreement”) and Parent’s standard form of indemnification agreement (the
“Indemnification Agreement”), copies of which are attached hereto as Exhibit B
and Exhibit C, respectively. To the extent any part of this Agreement conflicts
or is inconsistent with any part of the Confidentiality Agreement or the
Indemnification Agreement, the terms and conditions of this Agreement shall
govern, and the conflicting or inconsistent provisions of the Confidentiality
Agreement and the Indemnification Agreement shall have no force or effect.

3. Location of Employment. Executive’s principal place of employment shall be at
the Company’s offices in Bridgewater, New Jersey; provided, that Executive shall
from time to time be required to travel to various domestic and foreign
locations for purposes consistent with his duties hereunder.

4. Compensation.

(a) In exchange for full performance of Executive’s obligations and duties under
this Agreement, the Company shall pay Executive a salary at the rate of Six
Hundred Fifty Thousand Dollars ($650,000.00) per year (“Base Salary”). The Base
Salary shall be paid in accordance with the Company’s regularly established
payroll practice. The Base Salary will be reviewed from time to time in
accordance with the established procedures of the Company for increasing
salaries for executive officers and may be increased in the sole discretion of
the Board or Parent’s Compensation Committee. The Base Salary shall not be
reduced except in the case of a reduction of base salary applied generally to
the other executive officers of the Company, provided that such reduction of
Executive’s Base Salary is no more than ten percent (10%) from the highest Base
Salary during the Employment Term. Any such adjusted salary shall become the
“Base Salary.”

 

2



--------------------------------------------------------------------------------

(b) During Executive’s employment under this Agreement, Executive shall also be
reimbursed by the Company for reasonable business expenses actually incurred or
paid by Executive, consistent with the policies established by the Company, in
rendering to the Company, Parent and their affiliates the services provided for
in this Agreement. All business expense reimbursements shall be made in
accordance with the Company’s reimbursement policy.

(c) Executive shall be entitled to vacation and sick leave on terms equivalent
to those of other executive officers of the Company. Executive shall accrue
vacation at the rate of four (4) weeks per year of employment with the Company
in accordance with the Company’s standard vacation policy.

(d) Executive shall be entitled to participate in all benefit plans (including,
but not limited to, any medical, dental, life insurance, retirement and
disability plans) and to all perquisites which shall be available from time to
time to the executive officers of the Company generally. Executive acknowledges
and agrees that the Company may, in its discretion, terminate at any time or
modify from time to time any such benefit plans so long as such termination or
modification is applicable to all executive officers.

(e) To assist Executive and his immediate family with relocating to the New
Jersey area, the Company will pay or reimburse Executive up to an aggregate of
$50,000 for (i) all reasonable moving costs, (ii) the reasonable costs for up to
two exploratory trips to the New Jersey area, including airfare, lodging, meals,
rental car and other incidental expenses, and (iii) reasonable temporary housing
in the New Jersey area for up to six (6) months; provided, that Executive must
incur such costs on or before December 31, 2009 and must provide the Company
with reasonably detailed backup documentation supporting the costs incurred;
provided, further, that the Company shall not be responsible for broker’s fees,
real estate transfer taxes or any other costs associated with the relocation of
Executive or his immediate family. If the Company terminates Executive’s
employment for Cause pursuant to Section 6(c) or Executive voluntarily
terminates his employment with the Company pursuant to Section 6(e) (other than
for Good Reason as set forth in Section 6(f)), in each case on or before the
expiration of the one (1) year anniversary of the Effective Date, then Executive
shall repay the Company all relocation costs paid or reimbursed by the Company
pursuant to this subsection (e) within thirty (30) days of his Termination Date.

(f) As of the Effective Date, Parent will grant Executive with an option to
purchase two hundred thousand (200,000) shares of Parent’s common stock under
Parent’s 2007 Stock Incentive Plan, which option shall (a) have an exercise
price equal to the closing trading price of Parent’s common stock on the grant
date, (b) vest in equal annual installments over a four-year period, starting on
the first anniversary of the grant date, (c) vest in full upon the consummation
of a Transaction, provided Executive either (i) is employed with the Company on
the date of such Transaction or (ii) was terminated without Cause or resigned
for Good Reason within six (6) months prior to such Transaction and such
termination or event permitting a resignation for Good Reason is in
contemplation of a Transaction and (d) be subject to the terms and conditions of
the stock option agreement substantially in the form attached hereto as
Exhibit D.

 

3



--------------------------------------------------------------------------------

(g) As of the Effective Date, Parent will grant Executive fifty
thousand (50,000) restricted stock units under Parent’s 2007 Stock Incentive
Plan, which restricted stock units shall (a) entitle Executive to one share of
Parent’s common stock for each vested restricted stock unit, (b) vest in equal
annual installments over a four-year period, starting on the first anniversary
of the grant date, (c) vest in full upon the consummation of a Transaction,
provided Executive either (i) is employed with the Company on the date of such
Transaction or (ii) was terminated without Cause or resigned for Good Reason
within six (6) months prior to such Transaction and such termination or event
permitting a resignation for Good Reason is in contemplation of a Transaction
and (d) be subject to the terms and conditions of the restricted stock unit
agreement substantially in the form attached hereto as Exhibit E.

(h) As of the Effective Date, Parent will grant Executive two hundred thousand
(200,000) restricted stock units under Parent’s 2007 Stock Incentive Plan, which
restricted stock units shall (a) entitle Executive to one share of Parent’s
common stock for each vested restricted stock unit, (b) vest only in accordance
with Schedule A and (c) be subject to the terms and conditions of the restricted
stock unit agreement substantially in the form attached hereto as Exhibit F.

(i) Beginning in 2010 and in each fiscal year during the Employment Term
afterwards, Executive shall be eligible to receive a long-term equity incentive
award, consistent with awards to other executive officers of the Company, in
such amount and form, and subject to such terms and conditions, as may be
determined in the sole discretion of the Board or Parent’s Compensation
Committee.

(j) Executive shall be eligible to receive an annual bonus in such amount, and
subject to such performance targets and other factors, as may be determined in
the sole discretion of the Board or Parent’s Compensation Committee (“Annual
Bonus”), and performance targets for Executive shall be established at the same
time such amounts and targets are established for the other executive officers
of the Company. The target amount of each Annual Bonus for each fiscal year
during the Employment Term shall not be less than seventy-five percent (75%) of
Executive’s Base Salary (“Target Bonus”). As the Annual Bonus is subject to the
attainment of performance targets, it may be paid, to the extent earned or not
earned, at below target levels, and above target levels (with a maximum of 150%
of Target Bonus for the applicable fiscal year). Subject to the Company’s
policies or practices regarding vesting of the Annual Bonus, any Annual Bonus
earned shall be paid at the same time as bonuses for other executive officers
but in no event later than March 15th of the calendar year immediately following
the year in which such Annual Bonus becomes vested. The Company and Parent
acknowledge that Executive’s target Annual Bonus amount for the 2009 fiscal year
will be seventy-five percent (75%) of his Base Salary for the partial fiscal
year.

(k) Within thirty (30) days after the Effective Date, the Company shall pay to
Executive a one-time sign on bonus of One Hundred Thousand Dollars ($100,000.00)
in cash (“Sign On Bonus”), subject to any required withholdings pursuant to
Section 4(l). If the Company terminates Executive’s employment for Cause
pursuant to Section 6(c) or Executive voluntarily

 

4



--------------------------------------------------------------------------------

terminates his employment with the Company pursuant to Section 6(e) (other than
for Good Reason as set forth in Section 6(f)), in each case on or before the
expiration of the one (1) year anniversary of the Effective Date, Executive
shall repay the Company the Sign On Bonus in cash within thirty (30) days of his
Termination Date.

(l) The Company and Parent shall cover Executive under directors’ and officers’
liability insurance both during and, while potential liability exists, after
employment in the same amount and to the same extent as the Company and Parent
provides to its other officers and directors. These obligations shall survive
the termination of Executive’s employment with the Company.

(m) Notwithstanding anything else herein to the contrary, the Company and/or
Parent may withhold (or cause there to be withheld, as the case may be) from any
amounts otherwise due or payable under or pursuant to this Agreement or
otherwise such non-U.S., U.S., federal, state and local income, employment, or
other taxes as may be required to be withheld pursuant to any applicable law or
regulation.

5. Term. Executive’s employment hereunder shall commence on the Effective Date
and shall continue in effect until terminated pursuant to Section 6 below.

6. Termination. Executive’s employment hereunder may be terminated as follows:

(a) The employment of Executive under this Agreement shall terminate on the date
of Executive’s death.

(b) The employment of Executive under this Agreement may be terminated by the
Company immediately upon giving Executive notice if Executive becomes Disabled.
Notwithstanding the foregoing, in the event that as a result of earlier absence
because of a mental or physical incapacity Executive incurs a “separation from
service” pursuant to Treasury Regulation 1.409A-1(h)(1)(i) Executive shall on
such date automatically be terminated from employment because Executive has
become Disabled.

(c) The employment of Executive under this Agreement may be terminated by the
Company upon giving Executive notice following the occurrence of an event
constituting Cause.

(d) In addition to the circumstances described in subsection (c) above, the
Company may terminate Executive’s employment at any time (immediately upon
giving notice to Executive) for any reason or no reason, with or without Cause
or prior notice; provided, that a cessation of the Company’s employment of
Executive in connection with a Transaction shall not be deemed for purposes of
this Agreement to be a termination of Executive by the Company if the Successor
assumes and agrees in writing to perform the Company’s obligations hereunder.

(e) Executive may voluntarily terminate his employment with or without Good
Reason (subject to Section 6(f) below) under this Agreement by giving the
Chairman of the Board or the Board written notice of his resignation signed by
Executive.

 

5



--------------------------------------------------------------------------------

(f) Executive’s voluntary termination shall be deemed for purposes hereof to
have occurred for Good Reason only if (i) Executive provides written notice to
the Company prior to resignation and within thirty (30) days following the first
occurrence of circumstances giving rise to Good Reason, (ii) the Company fails
to correct the circumstances giving rise to Good Reason prior to resignation and
within thirty (30) days following receipt of such notice and (iii) Executive
resigns within fifteen (15) days following such thirty (30) day period.

7. Consequences of Termination.

(a) If the employment of Executive under this Agreement is terminated pursuant
to Sections 6(a) (death), 6(b) (Disability), 6(c) (termination with Cause) or
6(e) (voluntary termination, other than for Good Reason), then (i) the Company
shall pay Executive (or, as applicable, his heirs, estate or representative) the
Accrued Compensation, (ii) the Company shall provide to Executive (or his
dependents, as applicable) such benefits, if any, as may be required to be
provided by the Company under the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) and any disability policy of the Company applicable to Executive,
(iii) Executive (or, as applicable, his heirs, estate or representative) shall
be entitled to any then-vested benefits, stock options and other equity awards
as applicable pursuant to the terms of such benefits, options or awards and
(iv) Executive shall not be entitled to any other compensation or benefits from
the Company or Parent or their respective affiliates under this Agreement or
otherwise (other than as provided in Section 17 and 21 hereof). Notwithstanding
the foregoing, if Executive’s employment is terminated pursuant to Section 6(a)
(death) or 6(b) (Disability), Executive (or, as applicable, his heirs, estate or
representative) shall be entitled to an amount equal to the Target Bonus for the
year in which termination occurs, prorated based on the number of days of
employment during the year in which the termination has occurred relative to 365
days, payable at the time an Annual Bonus would otherwise be paid, but no later
than March 15th following the end of the year in which the termination occurred
(the “Pro-Rata Bonus”).

(b) If the employment of Executive under this Agreement is terminated by the
Company without Cause as provided in Section 6(d) or by Executive for Good
Reason pursuant to Section 6(f) in connection with or within one (1) year
following a Transaction, then Executive shall not be entitled to any
compensation or benefits from the Company under this Agreement or otherwise,
except for the following: (i) the Accrued Compensation; (ii) the Company shall
pay Executive a lump sum payment equal to twenty-four (24) months of Base
Compensation plus two times the Target Bonus for the year in which termination
occurs; (iii) the Pro-Rata Bonus; and (iv) the Company shall provide
reimbursement of Executive’s COBRA premiums until he obtains new employment, up
to a maximum of six (6) months from the Termination Date, subject to Executive’s
submission of appropriate documentation; provided, that Executive shall not be
entitled to receive or retain any post-termination benefits described in this
subsection (b) unless, within twenty-one (21) days (or forty-five (45) days if
required by applicable law) following the Termination Date, he executes and
delivers to the Company a Release of Claims in the form attached as Exhibit H
hereto, and does not revoke such Release of Claims during any applicable
revocation period. Any payments due pursuant to this subsection (b) (other than
the Accrued Compensation and the Pro-Rata Bonus, which shall be paid in
accordance with the payment provisions of such defined terms) shall be made
during the second month following the month in which the Termination Date
occurs, subject to any delay required by Section 21(b)below. Benefits provided
under this Section 7(b)

 

6



--------------------------------------------------------------------------------

shall be in lieu of any benefits provided pursuant to Section 7(c) below. In the
event of the consummation of a Transaction within six (6) months following the
termination of Executive’s employment by the Company without Cause or by
Executive for Good Reason and and such termination is in contemplation of a
Transaction, then Executive shall be entitled to receive the difference between
those benefits provided pursuant to this subsection (b) and those benefits
already provided pursuant to Section 7(c). Such benefits (other than the COBRA
reimbursement premiums) shall be paid in a lump sum within two and one half
(2.5) months following the consummation of the Transaction.

(c) Subject to subsection (b) above, if the employment of Executive under this
Agreement is terminated by the Company without Cause as provided in Section 6(d)
or by Executive for Good Reason pursuant to Section 6(f), then Executive shall
not be entitled to any compensation or benefits from the Company under this
Agreement or otherwise (other than as provided in Section 17 and 21 hereof),
except for the following:

(i) the Company shall pay to Executive all Accrued Compensation;

(ii) the Company shall pay Executive a lump sum amount equal to (a) twelve
(12) months of Base Compensation plus (b) the Pro-Rata Bonus;

(iii) the Company shall provide reimbursement of Executive’s COBRA premiums
until he obtains new employment, up to a maximum of six (6) months from the
Termination Date, subject to Executive’s submission of appropriate
documentation; and

(iv) the vesting of the stock options and other equity awards (other than those
restricted stock units granted pursuant to Section 4(h)) granted to Executive
shall accelerate so that an additional twenty-five percent (25%) of the
underlying shares shall vest on the Termination Date; provided, that no more
than 100% of the underlying shares subject to such options or other equity
awards then-outstanding shall vest in the event the unvested portion on the
Termination Date is less than twenty-five percent (25%);

provided, that Executive shall not be entitled to receive or retain any
post-termination benefits described in clauses (ii), (iii) and (iv) of this
subsection (c) unless, within twenty-one (21) days (or forty-five (45) days if
required by applicable law) following the Termination Date, he executes and
delivers to the Company a Release of Claims in the form attached as Exhibit H
hereto, and does not revoke such Release of Claims during any applicable
revocation period. Any payments due pursuant to this subsection (b) (other than
the Accrued Compensation and the Pro-Rata Bonus, which shall be paid in
accordance with the payment provisions of such defined terms ) shall be made
during the second month following the month in which the Termination Date
occurs, subject to any delay required by Section 21(b)below.

(d) Executive agrees that all property (including, without limitation, all
equipment, tangible proprietary information, documents, records, notes,
contracts and computer-generated materials) furnished to or created or prepared
by Executive incident to Executive’s employment belongs to the Company (or, as
applicable, Parent) and shall be promptly returned to the Company upon
termination of Executive’s employment. Executive may retain Executive’s rolodex
and similar address books. To the extent that Executive is provided with a cell
phone number by the Company or Parent during employment, the Company or Parent
shall reasonably cooperate with Executive in transferring such cell phone number
to Executive’s individual name following termination.

 

7



--------------------------------------------------------------------------------

(e) Upon termination of Executive’s employment, Executive shall be deemed to
have resigned from all offices and directorships then held with the Company,
Parent, and each of their subsidiaries. Following any termination of employment,
Executive shall reasonably cooperate with the Company (i) in the winding up of
pending work on behalf of the Company and the orderly transfer of work to other
employees and (ii) in the defense of any action brought by any third party
against the Company or Parent that relates to Executive’s employment by the
Company; provided, that the Company provides Executive with reasonable notice
and the timing and location of such cooperation shall be in a manner that does
not interfere in any material respect with Executive’s business or personal
obligations. The Company shall reimburse Executive for any reasonable and
documented out-of-pocket fees and expenses incurred by Executive in connection
with such cooperation.

8. Additional Post-Termination Obligations.

(a) Executive acknowledges that (i) because of his position with the Company, he
will have access to information about the operations, business strategies and
customers, and other valuable proprietary information and trade secrets, of the
Company, Parent and their affiliates, (ii) the use or disclosure of such
information and trade secrets in violation of this Agreement would be extremely
difficult to detect or prove and (iii) any activities restricted by this
Section 8 would necessarily involve the use or disclosure of the Company’s
and/or Parent’s trade secrets and/or proprietary information. Accordingly,
Executive agrees that from the date hereof until after the twelve (12) month
anniversary of the Termination Date, Executive will not, directly or indirectly:

(i) own, manage, operate, control or otherwise engage in any business activity
or participate in, or be connected to, as an owner, partner, advisor, member of
the board of directors of, employee of, or consultant to, a Competitor of the
Company or Parent (or any of their subsidiaries or affiliates); provided, that
nothing in this Agreement shall be deemed to prohibit Executive from (a) owning
not more than one percent (1%) of any class of publicly traded securities of a
Competitor or (b) providing services to a subsidiary, division or unit of any
Competitor so long as Executive and such subsidiary, division or unit does not
engage in a business competitive with the Company or Parent (or any of their
subsidiaries or affiliates);

(ii) solicit, raid, entice or induce any employee of the Company or Parent (or
any of their subsidiaries or affiliates) to be employed by any other company
(except to the extent that such employee has first responded to a general
advertisement or general employment search by Executive’s place of employment at
the time or Executive serving as a reference, upon request, for any employee of
the Company, Parent or any of their affiliates); or

(iii) solicit competing business for any Competitor from, or transact such
business for any Competitor with, any person, firm or corporation which at the
time of termination of employment or within one (1) year prior thereto was a
customer of the Company or Parent (or any of their subsidiaries or affiliates);

(iv) knowingly assist any person or entity in taking such action.

 

8



--------------------------------------------------------------------------------

(b) The parties agree that Executive and the Company and Parent (which shall
include the directors and officers of the Company and Parent only for the
purposes of this Section 8(b)) for twelve (12) months following the Termination
Date will not directly or indirectly, individually or in concert with others,
engage in any conduct or make any statement calculated or likely to have the
effect of undermining the other, disparaging the other or otherwise reflecting
poorly upon (i) if the Company and Parent, the business or the business
reputation of the Company or Parent (or any of their subsidiaries or affiliates)
or their respective employees, officers, directors, customers, suppliers,
successors and assigns, including, without limitation, negative comments about
any such company, its management methods, policies and/or practices or (ii) if
Executive, the business and personal reputation of Executive. Notwithstanding
the foregoing, nothing herein shall prohibit the parties from responding
accurately and fully to any question, inquiry or request made in connection with
any governmental inquiry, investigation, review, audit or proceeding, or as
otherwise required by law.

(c) If Executive materially breaches his obligations under this Section 8, then
the Company may, in addition to any rights and remedies then available to the
Company (under Section 11 hereof or otherwise), cease providing the payments and
benefits described in Section 7(b) or 7(c) and terminate any then-outstanding
stock options and other equity awards, which such benefits shall be reinstated
if Executive has cured such material breach, to the extent curable, within
ten (10) days following receipt of notice from the Company.

9. Representations.

(a) Executive represents that he has full authority to enter into this Agreement
and is not under any contractual restraint which would prohibit Executive from
satisfactorily performing his duties to the Company (and, if applicable, Parent)
under this Agreement.

(b) Executive acknowledges that he is free to seek advice from independent
counsel with respect to this Agreement. Executive has either obtained such
advice or, after carefully reviewing this Agreement, has decided to forego such
advice. Executive is not relying on any representation or advice from the
Company or Parent or any of their respective officers, directors, attorneys or
other representatives regarding this Agreement, its content or effect.

10. Arbitration. Subject to Section 11 below, the parties acknowledge and agree
to the provisions of the Arbitration Agreement attached hereto as Exhibit H and
incorporated by this reference.

11. Equitable Relief. Notwithstanding Section 10 above, Executive acknowledges
that the Company and Parent are relying for its protection upon the existence
and validity of the provisions of this Agreement, that the services to be
rendered by Executive are of a

 

9



--------------------------------------------------------------------------------

special, unique and extraordinary character, and that irreparable injury will
result to the Company and/or Parent from any violation or continuing violation
of the provisions of Section 8 for which damages may not be an adequate remedy.
Accordingly, Executive hereby agrees that in addition to the remedies available
to the Company and/or Parent by law or under this Agreement, the Company and/or
Parent shall be entitled to obtain such equitable relief as may be permitted by
law in a court of competent jurisdiction including, without limitation,
injunctive relief from any violation or continuing violation by Executive of any
term or provision of Section 8.

12. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal substantive laws (and not the laws of
conflicts) of the State of New Jersey.

13. Entire Agreement. It is understood, acknowledged and agreed that there are
no oral agreements between the parties hereto or their affiliates and that this
Agreement constitutes the parties’ and their affiliates’ entire agreement and
supersedes and cancels any and all previous negotiations, arrangements,
agreements and understandings, if any, between the parties hereto and their
affiliates, and none thereof shall be used to interpret or construe this
Agreement. This Agreement, and the exhibits attached hereto, the Confidentiality
Agreement and the Indemnification Agreement contain all of the terms, covenants,
conditions, warranties and agreements of the parties and their affiliates, shall
be considered to be the only agreement between the parties hereto and their
affiliates and their respective representatives and agents with respect thereto.
Except as expressly stated in this Agreement, no party or its affiliates has
made any statement or representation to the other party or its affiliates
regarding any fact, which statement or representation is relied upon by the
other party in entering into this Agreement. Except as expressly stated in this
Agreement, in connection with the execution of this Agreement, no party to this
Agreement or its affiliates has relied upon any statement, representation or
promise of the other party or its affiliates not expressly contained herein.

14. Assignability.

(a) This Agreement is personal in nature and Executive shall not, without the
written consent of the Company, assign or transfer this Agreement or any rights
or obligations hereunder.

(b) Nothing expressed or implied in this Agreement is intended or shall be
construed to confer upon or give to any person, other than the parties to this
Agreement, any right, remedy or claim under or by reason of this Agreement or of
any term, covenant or condition of this Agreement; provided, that Section 11
hereof shall run to the benefit of, and be enforceable by, Parent.

(c) In the event of a Transaction, this Agreement shall, subject to the
provisions hereof, be binding upon and inure to the benefit of such successor
(if any) and such successor shall discharge and perform all the promises,
covenants, duties, and obligations of the Company hereunder.

(d) The Company may assign this Agreement only to a successor to all or
substantially all of the business and/or assets of the Company, provided that
the Company shall require such successor to expressly assume in writing and
agree to perform this

 

10



--------------------------------------------------------------------------------

Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets, which assumes and agrees to perform the duties and obligations of
the Company under this Agreement by operation of law or otherwise.

15. Amendments; Waivers. This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants of this Agreement may
be waived only by a written instrument executed by the parties to this Agreement
or, in the case of a waiver, by the party waiving compliance. The failure of any
party at any time or times to require performance of any provision of this
Agreement shall in no manner affect the right at a later time to enforce the
same. No waiver by any party of the breach of any term or provision contained in
this Agreement, whether by conduct or otherwise, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
such breach, or a waiver of the breach of any other term or covenant contained
in this Agreement.

16. Notice. All notices, requests or consents required or permitted under this
Agreement shall be made in writing and shall be given to the other party by
personal delivery, registered or certified mail (with return receipt), overnight
air courier (with receipt signature) or facsimile transmission (with
“answerback” confirmation of transmission), sent to such party’s addresses or
telecopy numbers as are set forth below such party’s signature to this Agreement
in the case of the Company or Parent or the address listed on the Company’s
records in the case of Executive, or such other addresses or telecopy numbers of
which the parties have given notice pursuant to this Section 16. Each such
notice, request or consent shall be deemed effective upon the date of actual
receipt, receipt signature or confirmation of transmission, as applicable (or if
given by registered or certified mail, upon the earlier of (i) actual receipt or
(ii) three (3) days after deposit thereof in the United States mail).

17. Parachute Payment Excise Tax.

(a) Subject to Section 17(b), in the event that any payments or benefits (within
the meaning of Section 280G(b)(2) of the Code) to Executive or for Executive’s
benefit, paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in connection with, or arising out of,
Executive’s employment with the Company or a Transaction (a “Payment” or
“Payments”) are deemed “parachute payments” (as that term is defined in
Section 280G(b)(2) of the Code, but determined without regard to
Section 280G(b)(2)(A)(ii)) (the “Parachute Payments”), would be subject to the
excise tax imposed by Code Section 4999, or any interest or penalties are
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), then Executive will be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by Executive
of all taxes (including any interest or penalties (other than interest and
penalties imposed by reason of Executive’s failure to file timely a tax return
or pay taxes shown due on Executive’s return) imposed with respect to such taxes
and the Excise Tax), including any Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

11



--------------------------------------------------------------------------------

(b) Notwithstanding any other provision to the contrary, in the event the total
amount of Payments does not exceed 110% of the Capped Amount, no Gross-Up
Payment shall be made, and instead the total amount of Payments shall be reduced
or limited to the Capped Amount. The reduction of the amounts payable hereunder,
if applicable, shall be made by first reducing any cash payments. The “Capped
Amount” means three (3) times Executive’s “base amount,” within the meaning of
Section 280G(b)(3) of the Code, minus one dollar ($1).

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment or any additional Gross-Up Payment. Such notification shall
be given as soon as practicable, but no later than 10 business days after
Executive is informed of such claim. Executive shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Executive prior to the expiration of such
period that the Company desires to contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
may reasonably request from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, that the Company shall bear and pay directly all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold Executive harmless, on an after-tax basis,
for any Excise Tax, income tax, and all other applicable taxes (including
interest and penalties) imposed as a result of such representation and payment
of costs and expenses. Without limitation on the foregoing provisions of this
Section 17(c), the Company shall control all proceedings taken in connection
with such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, that, if the Company directs Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to Executive, on an interest-free basis, and shall indemnify and hold
Executive harmless, on an

 

12



--------------------------------------------------------------------------------

after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such advance or with respect to any imputed
income in connection with such advance; and provided, further, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the Company’s
control of the contest shall be limited to issues with respect to which the
Gross-Up Payment would be payable hereunder, and Executive shall be entitled to
settle or contest, as the case may be, any other issue raised by the Internal
Revenue Service or any other taxing authority.

(d) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Excess Payment”).

(e) An Excess Payment shall be deemed to have occurred upon a Final
Determination (as hereinafter defined) that the Excise Tax shall not be imposed
upon a Payment or Payments (or portion thereof) with respect to which Executive
had previously received a Gross-Up Payment. A “Final Determination” shall be
deemed to have occurred when Executive has received from the applicable
government taxing authority a refund of taxes or other reduction in Executive’s
tax liability by reason of the Excise Payment and upon either (A) the date a
determination is made by, or an agreement is entered into with, the applicable
governmental taxing authority which finally and conclusively binds Executive and
such taxing authority, or in the event that a claim is brought before a court of
competent jurisdiction, the date upon which a final determination has been made
by such court and either all appeals have been taken and finally resolved or the
time for all appeals has expired or (B) the statute of limitations with respect
to Executive’s applicable tax return has expired. If an Excess Payment is
determined to have been made, the amount of the Excess Payment shall be promptly
repaid by Executive to the Company.

(f) Notwithstanding anything contained in this Agreement to the contrary, in the
event that an Excise Tax will be imposed on any Payment or Payments, the Company
shall pay to the applicable government taxing authorities, as Excise Tax
withholding, the amount of the Excise Tax that the Company has actually withheld
from the Payment or Payments.

(g) Nothing in this Section 17 is intended to violate the Sarbanes-Oxley Act of
2002 and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to Executive and the repayment obligation null and void.

(h) Any Gross-Up Payment payable hereunder shall be made to Executive no later
than the end of the tax year following the tax year in which Executive remits
payment of the applicable Excise Taxes to the applicable government taxing
authority.

18. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

13



--------------------------------------------------------------------------------

19. Construction. Executive and Company acknowledge and agree that (a) each
party hereto is of equal bargaining strength, (b) each such party has actively
participated in the drafting, preparation and negotiation of this Agreement,
(c) each such party has consulted with such party’s own, independent counsel,
and such other professional advisors as such party has deemed appropriate,
relating to any and all matters contemplated under this Agreement, (d) each such
party and such party’s counsel and advisors have reviewed this Agreement,
(e) each such party has agreed to enter into this Agreement following such
review and the rendering of such advice and (f) any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
apply in the interpretation of this Agreement, or any portions hereof, or any
amendments hereto.

20. Survival. The representations and agreements of the parties set forth in
Sections 4(l) (Liability Insurance), 7 (Consequences of Termination), 8
(Additional Post-Termination Obligations), 9 (Representations), 10
(Arbitration), 11 (Equitable Relief), 17 (Parachute Payment Excise Tax) and 21
(General 409A Compliance) shall survive the expiration or termination of this
Agreement (irrespective of the reason for such expiration or termination).

21. General 409A Compliance.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. If Executive notifies the Company (with specificity as to the reason
therefor) that Executive believes that any provision of this Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause Executive to incur any additional tax or interest under Section 409A and
the Company concurs with such belief, or outside counsel to the Company makes
such determination and informs the Company thereof, the Company shall, after
consulting with Executive, to the extent legally permitted, reform such
provision to try to comply with Section 409A through good faith modifications to
the minimum extent reasonably appropriate to conform with Section 409A. To the
extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that is considered nonqualified deferred compensation under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall be made or provided at
the date which is the earlier of (i) the expiration of the six (6)-month period
measured from the date of such “separation from service” of Executive, and
(ii) the date of Executive’s death (the “Delay

 

14



--------------------------------------------------------------------------------

Period”). Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 21(b) (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed to Executive in a lump sum with interest at the prime rate
as published in The Wall Street Journal on the first business day of the Delay
Period, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A, (i) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred. Any tax gross-up payment as provided herein shall be made in any event
no later than the end of the calendar year immediately following the calendar
year in which Executive remits the related taxes, and any reimbursement of
expenses incurred due to a tax audit or litigation shall be made no later than
the end of the calendar year immediately following the calendar year in which
the taxes that are the subject of the audit or litigation are remitted to the
taxing authority, or, if no taxes are to be remitted, the end of the calendar
year following the calendar year in which the audit or litigation is completed.

(d) For purposes of Section 409A, Executive’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Employment Agreement have executed this
Employment Agreement as of the date first above written.

 

Abraxis BioScience, LLC

/s/ Patrick Soon-Shiong, M.D.

By: Patrick Soon-Shiong, M.D.

Its: Chief Executive Officer

 

Address for Notices:   Abraxis BioScience, LLC  
11755 Wilshire Blvd., Suite 2000   Los Angeles, California 90025  
Attention: General Counsel

 

Abraxis BioScience, Inc.

/s/ Patrick Soon-Shiong, M.D.

By: Patrick Soon-Shiong, M.D.

Its: Chief Executive Officer

 

Address for Notices:   Abraxis BioScience, Inc.   11755 Wilshire Blvd., Suite
2000   Los Angeles, California 90025   Attention: General Counsel

By signing below, the undersigned acknowledges and agrees that, except as
expressly set forth in a written agreement signed by an authorized
representative of the Company, the undersigned (i) has not been promised any
equity interests in the Company or any of its subsidiaries, affiliates or
predecessors and (ii) does not and will not have any right to any equity
interests in the Company or any of its subsidiaries, affiliates or predecessors.

 

/s/ Leon O. Moulder, Jr.

Leon O. Moulder, Jr.